DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 12/21/2020 with Amended Claims and Applicant's Remarks filed on 12/21/2020.
Applicant has amended claims 1, 2, 6-9, and 13-17 according to Amendments filed on 12/04/2020. 
In the advisory action, filed on 12/16/2020, Examiner noted that the claim amendments overcome the 35 U.S.C. 101 rejection. However, further search and consideration would need to be conducted with respect to the art rejection. 
Claims 1-19 are pending and currently under consideration for patentability.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0265921 to Rempe in view of US Publication 2012/0316941 to Moshfeghi and in further view of US Publication 2014/0180802 to Boal.


Claims 1 and 13 are method and system claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Rempe teaches:
An information processing method of a back-end server, the method comprising: receiving a sharing request to share electronic information from by a first terminal of a first user, the sharing request identifying a second user associated with the first user (i.e. user logs into system to send out coupons/discounts. Examiner notes that in order for a member to send out discounts, it is inherently known that the member must request this option and such an option requires an email address identifying the second user.) (Rempe: ¶ [0034] “When a member creates an account and logs into the hierarchical referral system, the member is presented with a set of tools that enable the member to ;
sending, by circuitry of the back-end server, the electronic information to a second terminal of the second user, the second user being identified in the sharing request (i.e. first user sends out discount to second users who are within the first users’ referral system, wherein the discount request identifies the email address of the second user receiving the coupon. Examiner notes that in order for a member to send out discounts, it is inherently known that the member must request this option and such an option requires an email address identifying the second user.) (Rempe: ¶ [0036] “Coupon/Recruitment Generator-In order to earn rewards, a member may send out discounts in the form of percentage discount (percentages may vary) coupons to individuals or other members. If those individuals or other members use the coupon, the sender (and others up the chain) receive a percentage of the profits from the sale. A tool is provided on the website for the member to send these coupons via email or mobile text message (SMS). When sent, the coupon appears to originate from the member's personal email address (or name and phone number in the event SMS text messaging is used) that is sending the referral from within the referral system to increase the likelihood that the message is read.” Furthermore, as cited in ¶ [0041] “Network View and Communication-A member can see who he or she signed up under, as well as those who have signed up under them in the hierarchical referral tiers. A ; 
sending, by the circuitry of the back-end server, the virtual reward page in response to the link in the virtual reward notification message being selected by the first user, the virtual reward page being configured to display a virtual reward associated with the electronic information (i.e. user can view rewards accrued thru successful referrals by second users. Examiner notes that the in order for a user to be redirected to a new page, the user will inherently click on a link in order to produce a new webpage displaying the referral results.) (Rempe: Figs. 1B and 3 and ¶ [0040] “Performance Summary and Referral Tracking-A member can view any activity generated on the hierarchical referral system website using component 116 of FIG. 1B. This includes when and to whom referrals were sent, if the referrals were read, if the referral electronic coupon was used, the number of referrals who have signed up for the hierarchical referral system, as well as the total amount of commission earned. Other interesting statistical information will be given as it presents itself The hierarchical referral system will provide as much interesting information as possible to keep members coming back, without raising privacy concerns.”).
Rempe does not explicitly disclose sending, by the circuitry of the back-end server, a virtual reward notification message to the first terminal of the first user in response to received [[asynchronous]] request indicating that the electronic information sent to the second terminal is used by the second user, the virtual reward notification message including a link to the virtual reward page.
However, Moshfeghi further discloses sending, by the circuitry of the back-end server, a virtual reward notification message to the first terminal of the first user in response to received [[asynchronous]] request indicating that the electronic information sent to the second terminal is used by the second user, the virtual reward notification message including a link to the virtual reward page (i.e. first user is notified when John Smith purchased the deal for the buffet, wherein the notification is provided via link 515 for displaying all the rewards accrued due to completed referrals. Wherein the completion of the referral is notified to the first user based on recent completed transaction or last statement) (Moshfeghi: ¶¶ [0110] [0111] “FIG. 5 conceptually illustrates an interface 505 for displaying user account information after the user in FIG. 3 clicks on the "Your Account" link 345 in some embodiments of the invention. As shown, the reward received by the user in the last reward sharing transaction is shown in display area 510. In this example, the user has received $3.00 when another user, John Smith, has purchased the deal for buffet dinner at Store A which was referred by the user…The user is also provided by a link 515 for displaying a list of all rewards received since the last statement. In other embodiments, the user is provided by links to display rewards received in different periods of time (e.g., in each of previous months). The user is also provided by a link 520 for displaying previous transactions, a link 525 for viewing and changing personalized settings, and a link 530 for viewing and changing the user's personal information.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Moshfeghi’s sending a virtual reward notification message to the first terminal of the first user in response to the electronic information sent to the second terminal being used by the second user to Rempe’s sending a virtual reward notification message to the first terminal of the first user when the first user requests such information. One of ordinary skill in the art would have been motivated to do so in order to “use ad-hoc networking to build spontaneous social networks, advertise the deals to nearby shoppers and get referral rewards from the advertisement server company or the stores” (Moshfeghi: ¶ [0004]) and “allows mobile devices to directly communicate with each other (i.e., 
Rempe and Moshfeghi do not explicitly disclose receiving, by the circuitry of the back-end server, an asynchronous request responsive to the electronic information sent to the second terminal being used by the second user; and generating a virtual reward page based on a virtual reward template stored in the back-end server.
However, Boal further discloses: 
receiving, by the circuitry of the back-end server, an asynchronous request responsive to the electronic information sent to the second terminal being used by the second user (i.e. asynchronous process allows consumers to be notified if offers are activated or not) (Boal: ¶ [0256] “In some embodiments, block 1950 may be performed by the retailer responsive to receiving a list of activated offer(s). Offer metadata describing various eligibility criteria may have been provided to the retailer in asynchronous batch operations prior to the pending transaction. Offer metadata may instead be provided with the list of activated offer(s) returned in block 1940, or in response to a subsequent request by the retailer to the offer server.” Furthermore, as cited in ¶ [0691] “The offer server may further notify other retailers who may have cached copies of previous coupon availability data for the consumer that the redeemed digital coupons are no longer available for the consumer. In other Electronic coupons include the name and email address of both parties and are also one-time-use to discourage referees from potentially printing thousands of coupons and distributing them.”); and 
generating a virtual reward page based on a virtual reward template stored in the back-end server (Boal: ¶ [0108] “For example, the website may include a receipt generation .
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Boal’s receiving, by the circuitry of the back-end server, an asynchronous request responsive to the electronic information sent to the second terminal being used by the second user; and generating a virtual reward page based on a virtual reward template stored in the back-end server to Rempe’s sending a virtual reward notification message to the first terminal of the first user when the first user requests such information. One of ordinary skill in the art would have been motivated to incorporate the asynchronous request process in order to prevent wait time for a retailer to request coupon availability data for a consumer by allowing the offer server to proactively identify digital coupons associated with each of multiple consumer accounts and pushes the coupon availability data to the retailer in periodic batches (Boal: ¶ [0693]).  One of ordinary skill in the art would have been motivated to incorporate the reward template process in order to “drive the look and feel” and so that “Partners can easily apply their style sets.” (Boal: ¶ [0698]).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 1. Claim 13 recites “a server, comprising: circuitry configured to” perform the method of claim 1. Claim 13 does not teach or define any new limitations beyond claim 1. Therefore it is rejected under the same rationale.

With respect to Claim 2:
Rempe teaches:
The method according to claim 1, wherein the [[asynchronous]] request includes a redemption request; the method further includes (i.e. second user requesting to input the coupon codes. Examiner notes that in order for the second user to receive discount, it is inherently known that the system must receive a redemption request in order for the second user to input the coupon code.) (Rempe: ¶ [0044] “Electronic coupon "codes" can also be delivered via SMS text messaging to mobile devices. If a SMS text message coupon is sent, it will be delivered to the mobile device as a "coupon code" to be entered on a keypad by the referree (or by the cashier) at the point of sale.”);
obtaining identification information, included in the redemption request, for identifying the first user (i.e. email address in the referral request is used to identify second user) (Rempe: ¶ [0036] “A tool is provided on the website for the member to send these coupons via email or mobile text message (SMS). When sent, the coupon appears to originate from the member's personal email address (or name and phone number in the event SMS text messaging is used) that is sending the referral from within the referral system to increase the likelihood that the message is read.”);
obtaining indication information, included in the redemption request, for performing a function based on the electronic information (i.e. coupon identifies benefit) (Rempe: ¶ [0019] “An email based, printable coupon or a mobile text message (for example, a short message service (SMS) text message) based coupon, offering the referree a discount (for example, a single 5% discount) on purchases made at a local participating merchants.”); and
determining, according to the indication information, that the second user has performed the function (i.e. determining if referral coupons were used or if users enrolled) (Rempe: ¶ [0040] “This includes when and to whom referrals were sent, if the referrals were read, if the referral electronic coupon was used, the number of referrals who have signed up for the hierarchical referral system, as well as the total amount of commission earned.”); and
the sending the virtual reward notification message includes sending the virtual reward notification message to the first terminal of the first user identified by the identification information (i.e. reward message has first and second user identification information) (Rempe: ¶ [0037] “A member can send out a specified, limited number of referrals on a daily basis. These referrals cannot be accumulated and, if unused, are purged at a specified time every night. The hierarchical referral system then creates a specified number of referrals available for distribution the following day. In addition to the electronic coupon, an electronic invitation to join the hierarchical referral system is included as part of each referral.” Furthermore, as cited in ¶ [0021] “For each coupon a member distributes and is used by an individual or another member to make a purchase, the referring member (referree) will receive a percentage of the sale involving that coupon. Members can recruit other individuals into the program and those individuals can recruit more individuals, creating a network of electronic coupon distributors. For each coupon used, all members involved in the referral receive a percentage of the profits from the sale based on their tiered location in the related referral network hierarchy.” Furthermore, as cited in ¶ [0043] “Electronic coupons would be emailed from an existing member to any email address bearing a valid format. In one embodiment, this means only email addresses bearing the ".edu" extension. Each coupon displays the name and email address of the member (referrer), as well as the name and email address of the recipient (referree).”).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 2. Claim 14 does not teach or define any new limitations beyond claim 2. Therefore it is rejected under the same rationale.

With respect to Claim 3:
Rempe teaches:
The method according to claim 1, further comprising: processing the virtual reward in response to a user input to accept the virtual reward via the virtual reward page (i.e. user receives reward when user uses coupon) (Rempe: ¶ [0036] “Coupon/Recruitment Generator-In order to earn rewards, a member may send out discounts in the form of percentage discount (percentages may vary) coupons to individuals or other members. If those individuals or other members use the coupon, the sender (and others up the chain) receive a percentage of the profits from the sale.”).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 3. Claim 15 does not teach or define any new limitations beyond claim 3. Therefore it is rejected under the same rationale.

With respect to Claim 4:
Rempe teaches:
The method according to claim 1, wherein the electronic information includes a ticket for the second user to obtain an object related to the electronic information (Rempe: ¶¶ [0017]-[0020] “A referral includes three elements: 1) Customizable text informing a recipient (referree) of the nature and purpose of the message; 2) An email based, printable coupon or a mobile text message (for example, a short message service (SMS) text message) based coupon, offering the referree a discount (for example, a single 5% discount) on purchases made at a local participating merchants; and 3) An offer to join the .
With respect to Claims 11 and 16:
All limitations as recited have been analyzed and rejected to claim 4. Claims 11 and 16 do not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Rempe teaches:
The method according to claim 1, wherein the virtual reward includes at least one virtual article (Rempe: ¶¶ [0017]-[0020] “A referral includes three elements: 1) Customizable text informing a recipient (referree) of the nature and purpose of the message; 2) An email based, printable coupon or a mobile text message (for example, a short message service (SMS) text message) based coupon, offering the referree a discount (for example, a single 5% discount) on purchases made at a local participating merchants; and 3) An offer to join the referrer's referral network where the referree can start sending referrals to others and gain monetary rewards.”).
With respect to Claims 12 and 17:
All limitations as recited have been analyzed and rejected to claim 5. Claims 12 and 17 do not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.

With respect to Claim 6:
Rempe teaches:
An information processing method, comprising: sending, by circuitry of a first terminal, a sharing request to share electronic information with a second user of a second terminal to a back-end server, the sharing request identifying second user associated with a first user (i.e. first user sends out discount to ; and
displaying, by the circuitry of the first terminal, the virtual reward page that is sent by the back-end server in response to the link in the virtual reward notification message being selected by the first user, the virtual reward page being configured to display a virtual reward associated with the electronic information (i.e. user can view rewards accrued thru successful referrals by second users. Examiner notes that the in order for a user to be redirected to a new page, the user will inherently click on a link in order to produce a new webpage displaying the referral results.) (Rempe: Figs. 1B and 3 and ¶ [0040] “Performance Summary and Referral Tracking-A member can view any activity generated on the hierarchical referral system website using component 116 of FIG. 1B. This includes when and to whom referrals were sent, if the referrals were read, if the referral electronic coupon was used, the number of referrals who have signed up for the hierarchical referral system, as well as the total amount of commission earned. Other interesting statistical information will be given as it presents itself The hierarchical referral system will provide as much interesting information as possible to keep members coming back, without raising privacy concerns.”).
Rempe does not explicitly disclose displaying, by the circuitry of the first terminal, a virtual reward notification message that is sent by the back-end sever in response to an […] request that is received by the back-end server when the electronic information sent to the second terminal being used by the second user, the virtual reward notification message […] including a link to a virtual reward page.
However, Moshfeghi further discloses displaying, by the circuitry of the first terminal, a virtual reward notification message that is sent by the back-end sever in response to […] request that is received by the back-end server when the electronic information sent to the second terminal being used by the second user, the virtual reward notification message […] including a link to a virtual reward page (i.e. first user is notified when John Smith purchased the deal for the buffet, wherein the notification is provided via link 515 for displaying all the rewards accrued due to completed referrals. Wherein the completion of the referral is notified to the first user based on recent completed transaction or last statement) (Moshfeghi: ¶¶ [0110] [0111] “FIG. 5 conceptually illustrates an interface 505 for displaying user account information after the user in FIG. 3 clicks on the "Your Account" link 345 in some embodiments of the invention. As shown, the reward received by the user in the last reward sharing transaction is shown in display area 510. In this example, the user has received $3.00 when another user, John Smith, has purchased the deal for buffet dinner at Store A which was referred by the user…The user is also provided by a link 515 for displaying a list of all rewards received since the last statement. In other embodiments, the user is provided by links to display rewards received in different periods of time (e.g., in each of previous months). The user is also provided by a link 520 for displaying previous transactions, a link 525 for viewing and changing personalized settings, and a link 530 for viewing and changing the user's personal information.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Moshfeghi’s displaying a virtual reward notification message that is 
Rempe and Moshfeghi do not explicitly disclose an asynchronous request that is received by the back-end server when the electronic information sent to the second terminal being used by the second user, the virtual reward notification message being generated based on a virtual reward template stored in the back-end server.
However, Boal further discloses an asynchronous request that is received by the back-end server when the electronic information sent to the second terminal being used by the second user (i.e. asynchronous process allows consumers to be notified if offers are activated or not) (Boal: ¶ [0256] “In some embodiments, block 1950 may be performed by the retailer responsive to receiving a list of activated offer(s). Offer metadata describing various eligibility criteria may have been provided to the retailer in asynchronous batch operations prior to the pending transaction. Offer metadata may instead be provided with the list of activated offer(s) returned in block 1940, or in response to a subsequent request by the retailer to the offer server.” Furthermore, as cited in ¶ [0691] “The offer server may further notify other retailers who may 
the virtual reward notification message being generated based on a virtual reward template stored in the back-end server (Boal: ¶ [0108] “For example, the website may include a receipt generation application that retrieves receipt data from receipt server 1370 via a suitable API, and then formats the receipt data to fit a retailer-specific template. Similarly, the website may include an offer provision application that requests offer data for certain consumers from offer server 1380, and then reformats those offers to be embedded within a retailer's website. Offers from offer server 1380 may co-exist within such a website along with offers from other sources, including retailer-specific offers that are not distributed by offer server 1380. In an embodiment, similar levels of customization may be achieved by a retailer or other entity providing receipt server 1370 or offer server 1380 with template data that instructs the receipt server 1370 or offer server 1380 how to present receipts and offers that are specific to that entity.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Boal’s an asynchronous request that is received by the back-end server when the electronic information sent to the second terminal being used by the second user, the virtual reward notification message being generated based on a virtual reward template stored in the back-end server to Rempe’s sending a virtual reward notification message to the first terminal of the first user when the first user requests such information. One of ordinary skill in the art would have been motivated to incorporate the asynchronous request process in order to prevent wait time for a retailer to request coupon availability data for a .

With respect to Claim 7:
Rempe teaches:
The method according to claim 6, wherein the back-end server identifies the first user according to identification information received when the electronic information is used by the second user, and sends the virtual reward notification message to the first terminal of the first user (i.e. which second users have signed up under the first user and this message can be viewed via the first germinal of the first user) (Rempe: ¶ [0041] “Network View and Communication-A member can see who he or she signed up under, as well as those who have signed up under them in the hierarchical referral tiers. A member can also request the establishment of a "social connection" to a member in a referral network outside of his or her referral network if that member knows the enrolled email address or first and last name. Viewing of the global and local referral network takes place through the use of an interface such as a hyperbolic tree. Member associated and "socially connected" referral networks can also send "secure messages" through an in-application based messaging system and "message broadcasts" to each other from within the hierarchical referral system. By default, a member will only be able to see and communicate to one level above that member's tier, and all levels or tiers below. Making a social connection allows both involved parties to view each other's profile and communicate accordingly using communication tools provided within the hierarchical referral system.”).

With respect to Claim 8:
Rempe teaches:
The method according to claim 6, wherein the back-end server determines that the second user has used the electronic information when the second user performs a function based on the electronic information (i.e. tracking if second user signs up or uses coupon) (Rempe: ¶ [0040] “Performance Summary and Referral Tracking-A member can view any activity generated on the hierarchical referral system website using component 116 of FIG. 1B. This includes when and to whom referrals were sent, if the referrals were read, if the referral electronic coupon was used, the number of referrals who have signed up for the hierarchical referral system, as well as the total amount of commission earned.”).

With respect to Claim 9:
Rempe teaches:
The method according to claim 6, further comprising: receiving a user selection of an interactive object associated with the link via a touch screen interface (i.e. clicks on link provided via email. Examiner notes that emails or links provided to user via mobile device then it is inherently known that the user may interact with link through a touch screen interface of the mobile device) (Rempe: ¶ [0037] “In the event an email referral is sent, an embedded, unique hyperlink directs the referred individual (referree) to a streamlined version of the hierarchical referral system enrollment form (for example, no entry of email address or name is needed) in effort to quickly get that referree through the enrollment process. In the event an SMS mobile text message is sent, a "coupon code" is included in the text message that can be used at the merchant point of sale to apply the associated discount.” Furthermore, as cited in ¶ [0044] “Electronic coupon "codes" can also be delivered via SMS text messaging to mobile devices. If a SMS text message coupon is sent, it will be delivered to the mobile device as a "coupon code" to be entered on a keypad by the referree (or by the cashier) at the point of sale. Each SMS ;
wherein the virtual reward page is sent by the back-end server in response to the user selection of the interactive object (i.e. coupon code or referral enrollment form is sent in response to user interacting with virtual reward such as clicking on the link via email or entering coupon codes) (Rempe: ¶ [0037] “In the event an email referral is sent, an embedded, unique hyperlink directs the referred individual (referree) to a streamlined version of the hierarchical referral system enrollment form (for example, no entry of email address or name is needed) in effort to quickly get that referree through the enrollment process. In the event an SMS mobile text message is sent, a "coupon code" is included in the text message that can be used at the merchant point of sale to apply the associated discount. The SMS mobile text message also informs the referree of the invitation to enroll in the hierarchical referral system.”).

With respect to Claim 10:
Rempe teaches:
The method according to claim 9, wherein the interactive object is a graphical item that links to the virtual reward page (Rempe: ¶ [0037] “In the event an email referral is sent, an embedded, unique hyperlink directs the referred individual (referree) to a streamlined version of the hierarchical referral system enrollment form (for example, no entry of email address or name is needed) in effort to quickly get that referree through the enrollment process.”).

With respect to Claim 18:
Rempe teaches:
A non-transitory computer-readable storage medium storing computer executable instructions which when executed by a computer cause the computer to perform the information processing method according to claim 1 (Rempe: ¶ [0051] “It should be noted that the hierarchical referral system can be implemented in any suitable computing environment and the components of the hierarchical referral system can be stored on any suitable tangible medium such as a computer storage medium.”).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 18. Claim 19 does not teach or define any new limitations beyond claim 18. Therefore it is rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 9-11 of the Remarks disclosed, filed on 12/04/2020, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-19 over Rempe in view of Moshfeghi have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of US Publication 2014/0180802 to Boal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form 892. US Publication 2013/0254035 to Ramer discloses a method and system for using a monetization platform to receive, analyze, select, aggregate, and deliver behavioral data and other data that may be associated with wireless subscribers, to an ad server, publisher, or some other party that may use the data for a commercial purpose (e.g. targeting mobile content for display to mobile communication facilities).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either 
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
January 15, 2021